DETAILED ACTION
                                                                                                                                             Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s cancellation of claims 10 and 19  in the reply filed on 04/27/2021 is acknowledged.
Applicant’s amendment of claims 1, 5, 7, 16, 20, and 21 in the reply filed on 04/27/2021 is acknowledged.
Claims 1-9, 11-18, and 20-21 are under consideration in this Office Action. 
Allowable Subject Matter
Claims 1-9, 11-18, and 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 1, Zope et al., US 2015/0093891 taken with Pethe et al., US 2017/0011932 and Lee at al., US2018/0182856 discloses all limitations of claim 1 except for that “performing a first plasma treatment process on the barrier layer; forming an interface layer on the barrier layer after performing the first plasma treatment process.”  Therefore, the claimed device differs from prior art methods on this point and there is no evidence it would have been obvious to make this change. 
In re Claim 16, Zope taken with Tanikawa, US 2009/0029126 and Lee discloses all limitations of claim 16 except for that “the barrier layer is densified by a plasma treatment, and   an interface layer disposed on the barrier layer within the opening.”  Therefore, the claimed 
In re Claim 20, Zope taken with Pethe discloses all limitations of claim 20 except for that  “performing a first plasma treatment process on the barrier laver; performing a gap filling layer formation process over the barrier laver by repeatedly performing a deposition process and a second plasma treatment process.”  Therefore, the claimed method differs from prior art methods on this point and there is no evidence it would have been obvious to make this change. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885.  The examiner can normally be reached on Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893